Name: 96/641/EC: Council Decision of 28 October 1996 on the conclusion of an Agreement in the form of an exchange of letters between the European Community and the Arab Republic of Egypt on the adjustment of the regime for imports into the Community of oranges originating in and coming from Egypt
 Type: Decision
 Subject Matter: European construction;  EU finance;  prices;  Africa;  plant product;  trade policy
 Date Published: 1996-11-15

 15.11.1996 EN Official Journal of the European Communities L 292/31 COUNCIL DECISION of 28 October 1996 on the conclusion of an Agreement in the form of an exchange of letters between the European Community and the Arab Republic of Egypt on the adjustment of the regime for imports into the Community of oranges originating in and coming from Egypt (96/641/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, in conjunction with the first sentence of Article 228 (2) thereof, Having regard to the proposal from the Commission, Whereas, in the context of the Uruguay Round of multilateral trade negotiations, the import regime for oranges has been changed; Whereas this new regime may have a negative effect on the Community's traditional imports from Egypt; Whereas Article 22 of the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt (1) provides that, where the existing rules are modified, the Community may amend the regime set out in the Agreement for the products concerned; Whereas the Community has agreed with the Arab Republic of Egypt that, pending the conclusion of a new Euro-Mediterranean Agreement, the said regime will be adjusted on the basis of an Agreement in the form of an exchange of letters; Whereas the latter Agreement should now be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Community and the Arab Republic of Egypt on the adjustment of the regime for imports into the Community of oranges originating in and coming from Egypt is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community (2). Article 3 If necessary, the Commission shall adopt detailed rules for the application of the Agreement, in accordance with the procedure provided for in Article 33 of Regulation (EEC) No 1035/72 (3). Done at Luxembourg, 28 October 1996. For the Council The President D. SPRING (1) OJ No L 266, 27. 9. 1978, p. 1. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council. (3) Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (OJ No L 118, 20. 5. 1972, p. 1). Regulation as last amended by Commission Regulation (EC) No 1363/95 (OJ No L 132, 16. 6. 1995, p. 8).